Citation Nr: 0826611	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease with disc space narrowing at L5-S1 
(lumbar spine disorder).


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1984 to May 
2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, which granted service 
connection for a lumbar spine disorder, eventually assigning 
a 10 percent rating, effective June 1, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2006 rating decision, the RO granted service 
connection for the veteran's lumbar spine disorder under 
Diagnostic Code (DC) 5242, and assigned an initial zero 
percent rating because, although a VA examination noted the 
veteran's complaints of back pain following activities and 
flare-ups associated with excessive usage or lifting, the 
veteran's posture and gait appeared normal, as did the 
curvature of his spine.  Furthermore, his forward flexion was 
to 90 degrees and his combined range of motion was in all 
aspects was normal.  

In a December 2006 Statement of the Case (SOC), the RO 
increased the veteran's rating for his spine disorder from 
the noncompensable (zero percent) level to 10 percent, 
effective June 1, 2005, in consideration of ongoing treatment 
notes that record a "flare-up" and associated pain in June 
2006.  The RO noted evidence of a "notable decrease" in 
range of motion of the lumbar spine in all planes, an 
epidural injection given for pain, and the veteran's report 
of having been put on bed rest for five days.  The veteran's 
subsequent medical treatment supports the notion that, 
following this flare-up, the veteran's spine disorder has 
worsened.

However, stating that the veteran's range of motion has a 
"notable decrease" does not sufficiently assess the 
severity of this disorder in order to apply the applicable VA 
rating criteria, which require that range of motion be 
documented in degrees.  A VA examination is also required to 
determine whether the veteran experiences any neurological 
impairment in either lower extremity as a result of his 
lumbar spine disorder.  Therefore, the veteran should be 
scheduled to undergo another VA examination to determine the 
current severity of his spine disorder.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2007) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim). See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding 
that the Board should have ordered a contemporaneous 
examination of veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected spine disorder, including any 
orthopedic and neurological symptoms.  
The claims folder, to include a copy of 
this Remand, must be made available to 
the examiner for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
symptomatology due to the veteran's 
service-connected low back disability, to 
include any neurological pathology.  In 
particular, the examiner should describe 
the level of any complete or incomplete 
paralysis of the sciatic nerve related to 
his low back disability.

In reporting the results of range-of- 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the spine should also be 
identified.

The examiner should note that normal 
ranges of motion of the thoracolumbar 
spine for VA purposes are 0 to 90 degrees 
in flexion, 0 to 30 degrees in extension, 
0 to 30 degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  See Schedule for Rating 
Disabilities effective September 26, 
2003, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.

With respect to intervertebral disc 
syndrome, the examiner should note the 
total duration of any incapacitating 
episodes of that disability (if any).  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

2.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




